The appellants were jointly indicted for adultery. They were tried together, jointly, and in the trial, represented by the same attorney; each was convicted, Mackey fined $325 and Grice $100. They both appealed, each entering into a recognizance separately.
The record shows that in the organization of the jury, when both sides got through with their challenges, only five jurors were left. Thereupon, both sides agreed in open court, both appellants being present, to try the case before a jury of five, which was done. No objection was made by the appellants, or either of them, or their attorney, or any other way, pending the trial. After the verdict of conviction, on motion for new trial, for the first time appellants claim that the case was tried before a jury of five men only, instead of six, and that they personally did not agree to this at the time. The verdict, as rendered, was signed by one man as foreman and not by the other four. We think the record clearly shows that each of the appellants did agree to try the case before a jury of five men; but whether they did or not, they knew all the time during the trial and until after its conclusion, that they were being tried by a jury of five men and made no objection thereto. The charge against them was a misdemeanor. Our statute provides that an appellant, in a misdemeanor case, can waive a jury altogether. This would carry with it the further right to agree to a trial by a jury composed of less than six men. (Stell v. State, 14 Texas Crim. App., 59). And it was too late for appellants to make said objection to wait till after the verdict of the jury before making any complaint. (West v. State, 54 Tex.Crim. Rep.; Munson v. State, 34 Tex.Crim. Rep.; C.C.P., Art. 938.) The verdict of the jury does not have to be signed by the foreman or any other or others of the jury, even in a felony case. Petty v. State, 59 Tex.Crim. Rep..
By several bills appellants complain that the court admitted certain admissions and statements by each of the parties when the other *Page 541 
was not present, and complain that the court did not charge that such testimony should be considered only against the one so making such statements or admissions, and omitted to charge that it should not be considered against the other. As the evidence on the trial of both persons was clearly admissible in the case, it was the duty of the respective appellants, if they desired it, to request written charges limiting the consideration of such evidence to the party making such statement or admission. And if such charge were refused, it was his duty to take a bill of exceptions thereto and thus preserve his point. It is only when such course is pursued that this court can consider any such question on appeal in a misdemeanor case. This clearly not having been done, does not present reversible error. This has always been the established law of this State and decided so many times that it is unnecessary to collate or cite the authorities, but see Giles v. State, 66 Tex.Crim. Rep., 148 S.W. Rep., 320; Perkins v. State, 65 Tex.Crim. Rep., 144 S.W. Rep., 241; Golden v. State, 66 Tex.Crim. Rep., 146 S.W. Rep., 945; Luttral v. State, 64 Tex.Crim. Rep., 142 S.W. Rep., 588; Mealer v. State, 66 Tex.Crim. Rep., 145 S.W. Rep., 353. This applies also to appellants' complaint of the refusal of the court to give their special charge.
The State, being under the necessity of securing a conviction somewhat upon circumstantial evidence and the court having given a correct charge on that subject, did not commit any error in admitting the testimony of Tom Newman, as complained by appelant, as his testimony was admissible as a circumstance, among others, tending to show that the parties he saw were the appellants and under such circumstances as clearly showed they had sexual intercourse on that occasion. Neither did the court err in permitting the witness Horace Holt, a boy of 13 years of age, to testify, as the bill does not show that he was incompetent so to do. Neither does the bill to the objection of the testimony of the deputy sheriff show any error. Nor that of the sheriff to the fact that appellant, Minnie Grice, told him that she was 15 years old.
We have considered all of appellants' assignments and none of them show any reversible error.
The only other question raised is appellants' contention that the evidence is insufficient to justify the verdict. We have carefully read the statement of facts and in our opinion, the evidence was sufficient to authorize the jury to convict the appellants. It shows such a state of fact, extending over such a period of time sufficient to convince the jury, as it did, beyond a reasonable doubt that the sexual intercourse between the appellants was habitual. She was an unmarried girl 15 years old. Appellant, Mackey, was a married man. It is unnecessary to detail the evidence.
The judgment is affirmed.
Affirmed. *Page 542 
                       December 18, 1912.                          ON REHEARING.